Title: To John Adams from William D. Williamson, 12 February 1812
From: Williamson, William D.
To: Adams, John



Hond. & Dear Sir,
Bangor, (Hancock Co. Me) Feby, 12. 1812

Acquainted with your ready disposition to communicate information, tho unacquainted with you personally, I would, with due deference, beg leave to make of you a few enquiries.  Previously, however, I would give assurance, that all means, within my power, have been used to get the wished-for information, without encroaching, in this way, upon your moments: I have consulted the different histories of this commonwealth, & several aged men of my acquaintance on the questions, but without success.The enquiries I would respectfully make are these—
1. When councillors, under the second Charter to Massachusetts, were negatived by the Govr.; how was the vacancy, for that year, filled?
2. I find that the old tenor—bills  (first issued in 1690,) had so depreciated by 1742, that 50% were worth no more than an oz of silver: that in the latter year, a new discription of paper money was emitted, called the “new tenor,” which it was intended should not depreciate; & that all of both tenors was redeemed in 1749: Now my enquiry is, had the new tenor so depreciated, in 1749, that both the “old” & the “new tenor”—were redeemed at the same rate?  viz 50% for oz. of Silver?
3. From 1774 when the Provincial assembly renounced Gage as governor,—to the adoption of our State-constitution, 1780: who signed commissions & performed the Executive trust in Massachusetts?  How did the Comtt. proceed in forming, adopting & ratifying our State−constitution?  Who draughted it?  What month & day of the month, of 1780, did it come into operation?  What were the qualifications of voters for the first Gov. Senators, & Representatives, under the Constitution?  What month did the worthy Hancock take the chair?—Were those who held commissions under the coliny govt: prior to the Revolution, commissioned anew under the constitutional govt.?—Who draughted the Constitution of the U. States?—
I hope your excellency will not consider these enquiries impertinent nor unimportant; as to me, desirous of becoming acquainted with all the particulars of the beloved govt. under which I live, they appear highly interesting.  I would also add, tho with much diffidence, that I am engaged in writing what may be sooner or later of use to my fellow−citizens: Any answers, or helps therefore relative to the above enquiries, with which, I might from your treasury of information be favored, will be very gratefully received, by your ever warm friend & humble Servant.
Wm: D. Williamson